 532DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversity of RochesterandPhysical Plant SkilledTrades Association,Petitioner.University of RochesterandLocal71-71A,Interna-tionalUnion of Operating Engineers,AFL-CIO,Petitioner.Cases 3-RC-6227 and 3-RC-6244January 22, 1976DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn August 8, 1975, the Acting Regional Directorfor Region 3 issued a Decision and Direction of Elec-tion in the above-entitled consolidated proceeding inwhich he found,inter alia,that separate units of theEmployer's steam distribution employees I and allother physical plant employees could be appropriatedepending on the outcome of elections directed byhim in two voting groups corresponding to suchunits.' Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, the Employer filed a timely request forreview of the Acting Regional Director's decision onthe ground that in making his unit determinationconcerning steam distribution employees he hadboth misread the record and departed from estab-lished precedent. No party 3 questions that a unit ofall the unrepresented physical plant employees maybe appropriate.On October 1, 1975, the Board by telegraphic or-der granted the request for review and stayed theelections pending decision on review. The Employerthereafter filed a brief on review and the OperatingEngineersfileda statementin support of the ActingRegional Director's decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the Employer's brief and the Operating Engineersstatement, and finds, contrary to the Acting RegionalDirector, that the unit described as limited to steamdistribution employees is not appropriate for the fol-lowing reasons:iThis is the unit petitioned for by the Operating Engineers in Case3-RC-6244.2 The Skilled Trades Association seeks a unit of all physical plant employ-ees, including steam distribution employees31199NationalUnion of Hospital and Health Care Employees,RWDSU, AFL-CIO, was permitted to intervene at the hearing It repre-sents a unit of service employeesThere are approximately 100 employees in variousclassifications in the Employer's physical plant de-partment. At the Employer's River Campus they in-clude: (1) central utility plant employees under theimmediate supervision of Charles Steffan, currentlyrepresented by the Operating Engineers;' (2) carpen-ters,painters, and masons under Don MacDonald;(3) electricians under John MacDonald; (4) steamfit-ters and plumbers under Harvey Smith; (5) steamdistribution operators and mechanics supervised byRichard Weigert; and (6) air conditioning and refrig-eration employees under Edgar Chamblee. At theEmployer's Eastman Campus which is some 2 to 3miles away, Richard Edinger has under him employ-ees in substantially all the foregoing classificationsexcept those in the central utility plant. The "steamdistribution unit" found appropriate by the ActingRegional Director includes those employees underthe immediate supervision of Smith, Weigert, Cham-blee, and Edinger,' and thus includes not only steamdistribution employees but also air conditioning andrefrigeration employees, steamfitters, and plumbers.'In finding that the foregoing employees constitutean appropriate unit, the Acting Regional Director re-lied basically on their separate supervision, on "thefact they are also functionally distinct from otherplant employees," and on the conclusion that theEmployer referred to them as "its steam distributionemployees." The Operating Engineers, in support oftheActing Regional Director's finding, argues that"steam distribution, air conditioning and refrigera-tion employees" constitute a "homogeneous and sep-arate departmental unit" by reason of "the function-al system of air conditioning and steam distribution."There is, however, no evidence that the employeeshere in question are referred to by the Employer asits steam distribution employees or that the Employ-er in any other manner views them or treats them asa separate identifiable group within its physical plantoperations. Furthermore, as the Employer argues, theActing Regional Director was in error in finding thatthe "steam distribution employees" are subject toseparate supervision.'4 The Operating Engineers does not in this proceeding seek to have thesteam distribution employees added to its established unit of central utilityplant employees' In the case of Edinger,only those employees under his supervision com-ing within the classifications supervised by Smith, Weigert,and Chambleeare included in the unit6At the hearing, the Operating Engineers stated it did not seek the inclu-sion of air conditioning and refrigeration employees in its proposed unit,but contends at this stage of the proceeding that they are properly included7The Operating Engineers contends not that there is in fact separateimmediatesupervision of employeesin the steamdistributionunit,but rath-er that the Employer's position confuses certain differences in supervisionwith the basic issue of community of interest in a functional system that theemployees sought are charged with maintaining and operating This argu-ment that there is in substance,ifnot in form,a proper steam distribution222 NLRB No. 87 UNIVERSITY OF ROCHESTERSmith, Weigert, and Chamblee, who supervise theRiver Campus employees in the proposed steam dis-tribution unit, are formally classified as supervisorsand report to Physical Plant Assistant Superinten-dent Veeder, who in turn is responsible to Dungan,the superintendent of the entire physical plant. How-ever, Edinger at the Eastman School isnot,as foundby the Acting Regional Director, classified as a su-pervisor but rather is an assistant superintendent, re-porting not to Veeder but directly to SuperintendentDungan. Consequently, the only supervision sharedby all the "steam distribution" employees is that onthe superintendent level (Dungan's) which is, ofcourse, that shared by all employees in the physicalplant operations. Thus, the grouping of the steamdistribution employees in a separate unit, as definedby the Operating Engineers, finds no support in theEmployer's organizational structure.Furthermore, we find no basis for the Acting Re-gional Director's conclusion that the steam distribu-tion employees are "functionally distinct from otherplant employees," however that statement is con-strued.As concluded above, they clearly are notfunctionally distinct in terms of constituting a recog-nized separate department or other organizationalsubstructure of the employer's operations. And con-trary to the position taken by the Operating Engi-neers, noted above, their specific work and responsi-bilities do not somehow bring them together in whatmight be considereda de factodepartment. To besure, all the work of all the "steam distribution em-ployees" involves in some way pipes of one kind oranother located on the two university campuses; butthis element common to all is hardly sufficient tobring together as a necessary departmental unit,which is separate from other physical plant employ-ees, groups of steam distribution employees havingwork shops at various campus locations,' who, fordepartmental unit is considered below.The Eastman School "steam distribution employees" work, of course,permanently at a locationseveralmilesfrom where the River Campus"steam distribution employees" work533example, are concerned with operations as differentas high pressure steam systems and unpressurizedsewer piping. In short, we find no basis for conclud-ing that the "steam distribution employees" are afunctionally distinct group,9 even assuming, withoutdeciding, that they would constitute an appropriateunit if they were functionally distinct.10In view of the foregoing, we find no basis for con-cluding that the unit sought by the Operating Engi-neers is appropriate and we shall, therefore, dismissthe petition filed in Case 3-RC-6244. Consequently,we further find that the unit sought by the SkilledTrades Association is, in the circumstances herealone appropriate, and we shall, therefore, direct thatan electionbe held among the following employeesof the Employer who, we find, constitute a unit ap-propriate for purposes of collective bargaining underSection 9(c) of the Act:All regular full-time and part-time physicalplant employees, including steam distributionand air conditioning employees and grounds-keepers, employed by the Employer in MonroeCounty,New York, excluding employees atStrongMemorial Hospital, service employees,central utility employees, office clerical employ-ees, professional employees, and guards and su-pervisors as defined in the Act.i'[Direction of Election andExcelsiorfootnote omit-ted from publication.]ORDERIt isherebyordered that the petition filed in Case3-RC-6244 be, and it hereby is,dismissed.9 The Acting Regional Director citedCalifornia Instituteof Technology,192 NLRB 582(1971), in support of his result.But that case is clearlyinapposite if for no other reason than that the limited functionally distinctpowerhouse unit there found appropriate included only employees whowere under separate supervision and all of whom worked in and out of asingle location which did not house other employeesThus, we note in passing that the various trades work side by side in theongoing renovation and repair of campus facilities under the coordinateddirection of different supervisorsiiAs the Operating Engineers indicated at the hearing that it desired toparticipate in any election in which the employees it sought were involved,we shall provide that its name be placed on the ballot.